DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Status of Prosecution
Applicant’s election of Compound 3 in the reply filed on February 10, 2022 is acknowledged: 
	
    PNG
    media_image1.png
    321
    319
    media_image1.png
    Greyscale


Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The applicant indicated that claims 1-20 are readable on the elected species/compound.
A new rejection is made under 35 USC 112(a).
A new rejection is made under 35 USC 112(b).
The nonstatutory double patenting rejection as being unpatentable over the claims of copending Application No. 16/666,327 (see US 2020/0328359) is maintained. 
The rejection under 35 U.S.C. 102(a1. a2) as being anticipated by Kim (US 2017/0309841) is withdrawn.
The rejection under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0309841) is maintained.
Allowable matter is indicated.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Support is not found in the originally filed application for the following changes to claim 1 at pp. 3 and 4:

    PNG
    media_image2.png
    32
    467
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    252
    638
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    180
    636
    media_image4.png
    Greyscale

Support also is not found in the originally filed application for comparable changes to claim 9 at pp. 13 and 14.
Further explanation is set forth in the Response to Arguments section below.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 9 each has the following addition:
    PNG
    media_image2.png
    32
    467
    media_image2.png
    Greyscale

The addition is indefinite because it is unclear whether NEITHER R4 nor R5 may be a substituted carbazolyl or whether BOTH may not be substituted carbazolyls.
	---------------------------------
	The claim(s) should be rewritten as appropriate to clearly set forth the claimed invention as supported by the originally filed application.  No new matter should be added.  Notwithstanding the above rejection(s), the claim(s) is (are) examined to the extent understood.  MPEP 2173.06.
Double Patenting
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/666,327 (see US 2020/0328359). 
With respect to present claims 1-20, although the claims at issue are not identical, they are not patentably distinct from those of the other application because, for instance, claims in the other application read as follows:

    PNG
    media_image5.png
    383
    401
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    93
    404
    media_image6.png
    Greyscale

…….

    PNG
    media_image7.png
    294
    376
    media_image7.png
    Greyscale

Compound ETH66 in claim 18 of the other application corresponds to the presently elected compound.  Further with respect to present claims 9-20, claims 1-8 of the other application are directed to compounds.
In light of the foregoing, the present claims are provisionally rejected as nonstatutory double patenting.  This nonstatutory double patenting rejection is provisional because the patentably indistinct claims have not in fact been patented.  Several other applications have been filed by the applicant but may not have been docketed yet to examiners.  See, for instance, the Notice of References Cited included with the previous Office Action.
To expedite processing, it is recommended that the web-based eTerminal Disclaimer be used.
Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Kim (US 2017/0309841).
With respect to claims 1-20, Kim teaches an organic electroluminescent (light emitting) device (OLED) [Abstract] with first and second electrodes (anode and cathode) and an organic layer in between having an emission layer [0003].  Heterocyclic compounds are taught [0035].  Kim teaches Formula (2) at [0013-0018] which overlaps the limitations of presently claimed Formula 1.
Dependent claim limitations are met as well.  With respect to claims 2-4 and 6-8, Kim teaches hole transport, hole injection, light emission, electron blocking regions [0003, 0053], phosphorescent dopant, and host material [0008].  With respect to claim 5, the reference teaches organometallic complexes [0008-0034].  Various colors are taught as well [0004].  With respect to claims 9-19, Kim teaches the compound H-10.
It might be argued, though not persuasively, that some “picking and choosing” is required to arrive at the presently claimed invention.  Still, Kim teaches an organic electroluminescent (light emitting) device (OLED) [Abstract] with first and second electrodes (anode and cathode) and an organic layer in between having an emission layer [0003].  Heterocyclic compounds also are taught [0035].
It is further noted that compound H-10 at p. 15 in Kim corresponds to Compound 1 which has been explicitly deleted from independent claims 1 and 9 as well as dependent claim 20:
	
    PNG
    media_image8.png
    242
    379
    media_image8.png
    Greyscale

  Still, presently claimed Formula 1 is obvious as having close structural similarity to Compound H-10 in the reference.  MPEP 2144.09.  The phenyl group also may be substituted with a hydrogen and the triazine may be substituted with a diazine group.  See compound H-8 at p. 15 in the reference which appears to fall within or is structurally close to the presently claimed Formula 1.  Again, moreover, Kim teaches Formula (2) at [0013-0018] which overlaps the limitations of presently claimed Formula 1. 
It would have been obvious for an OLED with electrodes and other features, as taught by Kim, to have the heterocyclic compounds as presently claimed, as within the teachings of Kim, because the reference is directed to OLEDs.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Response to Arguments
The Amendment and Remarks, filed June 22, 2022, have been carefully considered and found to be persuasive in part.  See the above Status of Prosecution.
With respect to the provisional rejection as nonstatutory double patenting, the applicant argues that the present application has an earlier priority date and therefore the rejection should be withdrawn without a terminal disclaimer.  The rejection is maintained, however, because the present application is not in condition for allowance.  See MPEP 1490, VI. D. 2(a).
The applicant asserts that the amendments to claims 1 and 9 are fully supported by the originally filed application, namely, originally filed claims 1, 9, and 20.  As discussed above, the support is not seen for those newly added limitations.  The applicant points to MPEP 2173.05(i) for the proposition that “(i)f alternative elements are positively recited in the specification, they may be explicitly excluded in the claims.”  In this case, however, the alternative elements were not “positively recited in the specification”.  The new limitations are provisos not found in the original Specification, rather than the exclusion of particular species listed in that Specification.  Compare, In re Johnson, 558 F. 1008, 1017, 1018, 194 USPQ 187 (CCPA 1977), cited in MPEP 2173.05(i).
This rejection under 35 USC 112(a) may be overcome with the positive recitation of species explicitly disclosed in the originally filed application.  For instance, the independent claims could be limited to the particular compounds listed in present claim 20.  It should be noted, however, that the incorporation of those particular compounds into the independent claims could involve new issues requiring further consideration.
With respect to the rejection under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0309841), the applicant argues that the reference does not teach the newly added claim limitations.  As discussed above, however, support is not found in the originally filed application for those new limitations.  As also discussed above, moreover,  the reference teaches heterocyclic compounds and Formula (2) in that reference overlaps the limitations of presently claimed Formula 1.  The same presently claimed Formula 1 is obvious as having close structural similarity to Compound H-10 in the reference.  MPEP 2144.09.  The phenyl group also may be substituted with a hydrogen and the triazine may be substituted with a diazine group.  See compound H-8 at p. 15 of the reference which appears to fall within or is structurally close to the presently claimed Formula 1.
Allowable Matter
Subject to double patenting and other considerations, the present claims may be allowed if limited to Compound 3, the elected species.  None of the prior art references, alone or in combination, teaches or suggests Compound 3 as set forth in present claim 20.  The examples in the present Specification also show unexpectedly better results for that compound in an OLED.
Of course, this indication of allowable matter is subject to further consideration and review.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761